SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 6-K REPORT OF FOREIGN ISSUER PURSUANT TO RULE 13a-16 OR 15b-16 OF THE SECURITIES EXCHANGE ACT OF 1934 For the month of Novem ber, 2015 IRSA Propiedades Comerciales S.A. (Exact name of Registrant as specified in its charter) IRSA Commercial Properties Inc. (Translation of registrant´s name into English) Republic of Argentina (Jurisdiction of incorporation or organization) Bolívar 108 (C1066AAB) Buenos Aires, Argentina ( Address of principal executive offices) Form 20-F x Form 40-Fo Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes o No x IRSA Propiedades Comerciales S.A. (THE “COMPANY”) REPORT ON FORM 6-K Attached is an English translation of the letter datedNovember9, 2015 filed by the Company with the Comisión Nacional de Valores and the Bolsa de Comercio de Buenos Aires : By letter dated November 9, 2015 theCompany reported that In compliance with the regulations in force, please regard the following information for the three-month periods ended September 30, 2015 and 2014 as duly received: Comprehensive net income (in thousands of Pesos) (three-month period) 09/30/2015 09/30/2014 Income attributable to: Controlling company’s shareholders 103,002 147,672 Non-controlling interest 8,130 8,586 Shareholders’ Equity: Capital stock 126,014 126,014 Restatement for capital stock 69,381 69,381 Additional paid in amount 444,226 444,226 Statutory reserve 39,078 39,078 Special reserve 15,802 15,802 Changes in non-controlling interest (19,770) (19,707) Retained earnings 386,584 286,365 Non-controlling interest 188,340 200,965 Total Shareholders’ Equity In compliance of section o) of the Regulations above mentioned, we report that as of the closing date of the Financial Statements, the Company’s capital stock was ARS , divided into 1,260,140,508 registered common shares of ARS 0.10 par value each and entitled to 1 vote per share, as per the following detail: Shareholder Shares Interest IRSA Inversiones y Representaciones Sociedad Anónima 1 1,208,427,997 95.90% Other shareholders 51,712,511 4.10% Below are the highlights for the fiscal year ended September 30, 2015: Ø Net income for the first three months of fiscal year 2016 was ARS111.1 million compared to net income of ARS156.3 million in the same period of 2015. Ø The Company’s EBITDA reached ARS607.8 million in the first quarter of 2016, 92.0% higher than in the same quarter of 2015, due mainly to the acquisition of offices from our controlling company IRSA in December 2014 and higher income from sales of investment properties. The Shopping Center segment’s EBITDA reached ARS419.6 million, 37.8% higher than in the same period of 2015. Ø Our shopping centers’ sales grew by 44.5% in the quarter (36.3% considering the same shopping centers) and the portfolio’s occupancy rate stood at 98.9%. Ø We sold seven office floors in Intercontinental Plaza building, at a gain of ARS155.9 million. Ø After period-end, we declared a cash dividend for ARS283.6 million (ARS0.2250 per share, ARS0.10 par value and ARS9.0015 per ADR). 1 Includes the interest held by E-Commerce Latina S.A. and Tyrus S.A (Subsidiaries of IRSA Inversiones y Representaciones Sociedad Anónima) SIGNATURES Pursuant to the requirements of the Securities and Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized, in the city of Buenos Aires, Argentina. IRSA Propiedades Comerciales S.A. Novem ber 9 , 2015 By: /S/ Saúl Zang Saúl Zang Responsible for relationship with the markets
